Colonel Clifton Hoskins and
                                                                          Hoskins s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 30, 2014

                                    No. 04-13-00859-CV

                                   Leonard K. HOSKINS,
                                         Appellant

                                              v.

                         Colonel Clifton HOSKINS and Hoskins Inc.,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-03136
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       The appellant’s motion for extension of time to file motion for rehearing and motion for
en banc reconsideration is GRANTED. The deadline is extended to November 14, 2014.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court